In the Supreme Court of Georgia



                                      Decided:     October 5, 2015


      S15Z1802. IN THE MATTER OF ALVIN LAMONT KENDALL.

      PER CURIAM.

      This matter is before the Court on the application for certification of

fitness/reinstatement filed by Alvin Lamont Kendall in accordance with Part A,

Section 10 (Readmission and Reinstatement) of the Rules Governing Admission

to the Practice of Law in Georgia. Kendall, who was originally admitted to the

Bar in 1985, has several disciplinary matters in his record. First, he received a

letter of admonition from the Investigative Panel of the State Disciplinary Board

in 1992 for wilfully disregarding a legal matter entrusted to him. Then, in

January 1998, this Court accepted Kendall’s petition for voluntary discipline

and suspended him for three years, with conditions on reinstatement, for failing

to maintain properly funds held in trust for an elderly client and for failing after

several demands to render accounts of those funds to the client’s guardian. See

In the Matter of Kendall, 269 Ga. 28 (493 SE2d 919) (1998). Before that

suspension expired, however, Kendall was convicted in federal court on charges
of conspiring to give a client, who was a member of a drug distribution

organization, advance notice of upcoming federal law enforcement searches and

seizures, and of conspiring to distribute cocaine (by virtue of tipping off his

client about the upcoming searches). He was acquitted of actually tipping off

his client. Nevertheless, Kendall was sentenced to serve 60 months in prison,

followed by three years on probation. This Court suspended Kendall pending

his appeal of those convictions, see In the Matter of Kendall, 271 Ga. 166, 167

(517 SE2d 323) (1999), and later disbarred him when his appeals proved

unsuccessful, see In the Matter of Kendall, 277 Ga. 32 (585 SE2d 882) (2003).

Kendall successfully completed his sentence, paid his fines, and, in March 2012

had his civil rights restored.

      In December 2014 Kendall filed with the Office of Bar Admissions an

Application for Certification of Fitness to Practice Law, which serves as an

application for readmission. In connection therewith, he filed a statement of

rehabilitation in accordance with In re Cason, 249 Ga. 806 (294 SE2d 520)

(1982). In it he accepted responsibility for his convictions and detailed his

desire to move beyond that period in his life with the support of his wife of 22

years and his two children. He indicated that his experience has taught him a

                                       2
valuable lesson and created a resolve in him to never put himself, his family or

his community through such an ordeal again. Kendall stated that he has spent

the time since his release from prison atoning for his actions through service to

his family and community. He stated that he has offered accounting and

consulting services on an independent basis and has performed legal research

and writing for various attorneys in a paralegal capacity. Kendall outlined his

efforts at rehabilitation in the community through his documented involvement

in numerous community, educational, civic, and non-profit organizations that

assist minorities, children and the elderly, including, but not limited to, a non-

profit organization that his wife and he started to increase awareness of the

issues associated with, and to assist in the prevention of, childhood obesity, see

R. 102-03. Kendall admitted that he has been involved in some litigation

matters since his disbarment, but stated that none of those suits involved his

former clients, and that, instead, they arose out of personal situations. At the

informal conference with the Fitness Board, Kendall explained that while his

record may look troubling on its face, most of his issues stemmed from

immaturity and he noted that his actions never deprived a client of any money

or property. He contends that he has learned from his mistakes and is ready to

                                        3
be a contributing member of the Bar.

      The record contains twenty-nine letters of personal reference, including

multiple letters from the legal community, friends, family members, members

of the non-profit community, former employees, and prior clients. Among those

providing letters of recommendation were federal and state court judges, a

former United States Attorney for the Northern District of Georgia, and the

Chief of Police for the Clayton County Public Schools. The authors of the letters

attest generally to Kendall’s high moral character, his generosity (with time and

money), his compassion, his commitment to the community, and his

professionalism and diligence in reestablishing the requisite character and

fitness for a member of the State Bar of Georgia. They all support his

readmission and many suggest that they would hire him or work with him if he

is reinstated.

      Pursuant to Part A, Section 10 (d) (1) - (4) of the Rules, the Fitness Board

provided notice and opportunity for the State Bar to present relevant

information, provided notice to the Bar membership and the Chief Judge where

Kendall had practiced, provided newspaper notice to the public in the area

where Kendall had practiced, sought confirmation from the Client Security Fund

                                        4
of the State Bar of Georgia that no restitution was due, and followed all other

procedures for fitness certification designated by Part A of the Rules. The Board

received no response from its published notice or from the letters sent to the

President of the Atlanta Bar Association or the Chief Judge of the Fulton

County Superior Court. The Client Security Fund confirmed that no restitution

was owing as it had paid no claims filed against Kendall. The Bar reported that

at the time Kendall was disbarred, there was one pending disciplinary matter and

one other grievance that had been filed, both of which were rendered moot upon

his disbarment. The Bar stated that it does not intend to reactivate the

disciplinary matter in the event of Kendall’s readmission and that the client who

had filed the grievance had advised the Bar that she had resolved her issue with

Kendall and wished to withdraw her grievance.1 The Fitness Board took up

Kendall’s application in April 2015 and, after a conference with him, decided

that he should be certified for readmission. The Board filed its report along with

the record of the proceedings so that the Court could make the final

determination regarding Kendall’s certification of fitness as required by Part A,



      1
          Notably, that client submitted a letter of recommendation on Kendall’s behalf.

                                              5
Section 10 (e) of the Rules Governing Admission to the Practice of Law in

Georgia.

      The record exhibits that Kendall has accepted responsibility for his

actions, has committed himself to making amends therefore, and has volunteered

extensively in his community. We are convinced of his candor, credibility, and

rehabilitation, and conclude that Kendall has demonstrated by clear and

convincing evidence that he is entitled to be certified as fit to practice law in

Georgia. Kendall has met all of the procedural requirements of Part A, Section

10 for approval of his application for certification of fitness. Accordingly, this

Court hereby grants Kendall’s application for certification of fitness and orders

that, upon satisfaction of all the requirements of Part B of the Rules, including

taking and passing the Georgia Bar Examination, Kendall may be reinstated as

an attorney licensed to practice law in the State of Georgia.

      Certification of fitness for readmission granted. All the Justices concur,

except Nahmias, J., not participating.




                                         6